DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The claims filed 08/17/2021 are under consideration.
Claims 1-9 are pending.
This application is in condition for allowance except for the presence of claim 9 directed to an invention nonelected without traverse. Accordingly, claim 9 been canceled.
Authorization for this examiner’s amendment was given in an interview with Jae Hahn on 06/01/2022.
Claims 1-8 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jae Hahn on 06/13/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Abstract has been amended to a single paragraph which reads:
The present invention relates to a method for preparing a pharmaceutical composition for preventing or treating a cognitive impairment-related disease and a pharmaceutical composition for preventing or treating a cognitive impairment-related disease prepared by the5 same, and the pharmaceutical composition includes microparticles including donepezil and a biodegradable polymer, and the microparticles are in a form in which donepezil is uniformly distributed in a spherical biodegradable polymer. The present invention may maintain the effect of preventing or treating the cognitive impairment-related disease for 1 month by a single injection in order to eliminate the10 inconvenience of having to take the composition daily, and as the present invention is prepared by maintaining the average diameters of the particles at a predetermined micrometer size, a foreign body sensation and pain during administration into a patient as an injection is reduced, thereby enabling administration as an injection to be facilitated. 


Withdrawn Rejections
The rejection of claims 1-5 and 8 under 35 U.S.C. 103 as being unpatentable over Lee, US 20160022583 and Kim, KR 20170009700 A (cited on Applicant’s IDS dated 03/29/2020) has been withdrawn in light of Applicant’s arguments and in light of the evidence of criticality.

The rejection of claims 6-7 under 35 U.S.C. 103 as being unpatentable over Lee, US 20160022583 and Kim, KR 20170009700 A (cited on Applicant’s IDS dated 03/29/2020) as applied to claims 1-5 and 8 above, and further in view of Toner, US 20090014360 A1 has been withdrawn in light of Applicant’s arguments and in light of the evidence of criticality.
The rejection of claim(s) 1-8 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of US 16639810 in view of Lee, US 20160022583 has been withdrawn in light of Applicant’s arguments and in light of the evidence of criticality. 
The rejection of claim(s) 1-8 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-16 of US 16757604 in view of Lee, US 20160022583 has been withdrawn in light of Applicant’s arguments and in light of the evidence of criticality. 
The rejection of claim(s) 1-8 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of US 16771196 in view of Lee, US 20160022583 has been withdrawn in light of Applicant’s arguments and in light of the evidence of criticality. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The rejections of record have been reconsidered based on Applicant’s arguments in combination with the evidence presented in the specification.
The closest prior art Lee, US 20160022583 and Kim, KR 20170009700 A, e.g., Kim teaches a method including a step of removing organic solvent from the particles, enabling solidification of spherical microparticles (Kim, e.g., pg. 4, last two ¶’s). However, the combined teachings of Lee and Kim do not expressly teach the three stirring steps with specified conditions recited in claim 1. The additional teachings of Toner, US 20090014360 A1 do not cure this defect in the combined teachings of Lee and Kim. 
Additionally, Applicant has explained that the stirring steps are critical to obtaining particles containing donepezil having improved properties, i.e., non-agglomerated and without pores on the surface. See specification, pg. 18: Experimental Example 2. Changes to the stirring conditions outside the ranges claimed for temperature and time result in defects including particle agglomeration or pores in the particles. Consequently, the evidence of criticality outweighs any evidence of obviousness based on the art of record. 
Under similar reasoning, the invention claimed in US 16639810, US 16757604, and US 16771196 do recite a three-step stirring process but do not recite the same changes to temperature and time required by the presently claimed invention for which applicant has demonstrated criticality. Consequently, the presently claimed invention appears to be patentably distinct from the invention claimed by the copending applications. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-8 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                            

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615